DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-11, 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein et al. (US Patent 6,626,943) in view of Kapitan et al. (US Pub 2010/0016970).
With respect to claim 1, Eberlein discloses an intervertebral implant (see fig 1 and 6 below) comprising: a leading end, and a trailing end (see fig 1 and 6 below) that is spaced from the leading end along an insertion direction; a core (fig 1, 2) defining a rear end, a front end (see fig 1 below) that is spaced from the rear end along the insertion direction, and first and second side surfaces (see fig 6 below) that extend between the front end and the rear end along at least a middle of the core that is midway between the leading end and the trailing end of the implant; and an end plate (fig 1, 1) that defines: a bone facing surface (fig 1, 9)  and an inner surface (see fig 1 below) that is opposite the bone facing surface along a first direction, perpendicular to the insertion direction, such that the inner surface faces away from the bone facing surface and is positionally fixed relative to the first bone facing surface 
With respect to claim 5, Eberlein discloses an intervertebral implant comprising: a first end plate (fig 1, 1) including a first body, the first body defining that defines a first bone facing surface (fig 1, 9), and an internal ceiling surface (see fig 1, inner surface) that is opposite the first bone facing surface along a first direction such that the internal ceiling surface faces away from the first bone facing surface and is positionally fixed relative to the first bone facing surface  (monolithically formed), the first end plate further including at least one wall (fig 1, 4) that extends from the internal ceiling surface substantially along the first direction such that a cavity is at least partially defined by the wall and extends from the internal ceiling surface away from the first bone facing surface, wherein the first end plate defines a recess (see fig 1 below) that extends into the internal ceiling surface towards the first bone facing surface; a second end plate (fig 1, 2) including a second body that defines a second bone facing surface (fig 1, 10), the second body further defining a core (portion received in the cavity in fig 1) having a second inner surface (see fig 1 below) that is spaced from the second bone facing surface along the first direction, the core configured to be received in the cavity such that the second inner surface faces the internal ceiling surface (fig 1); and a spring (fig 1, 3) coupled between the first and second endplates along the first direction and received in the recess; wherein the first end plate is configured to move relative to the second end plate along the first direction between a first configuration and a second configuration whereby when in the first configuration the internal ceiling surface is spaced from the second inner surface along the first direction by a first distance, and when in the second configuration the internal ceiling surface is spaced from the second inner surface by a second distance that is less than the first distance (abstract device compresses), and movement of the first end plate from the first configuration to the second configuration causes the spring to compress so as to bias the first end plate along a direction from the second configuration toward the first configuration (abstract, elastic properties of the core). With respect to claim 6, Eberlein discloses wherein the second end plate defines a second recess (see fig 1 below) that extends into the second inner surface and toward the second bone facing surface, and the spring is at least partially disposed in the second recess. With respect to claim 7, Eberlein discloses, wherein the second end plate includes a shoulder (See fig 1 below) that extends out from the second body, the shoulder defining an abutment surface that faces an end of the at least one wall such that the shoulder limits movement of the first end plate relative to the second end plate along the first direction when the end of the at least one wall abuts the abutment surface (the ball shaped portion when pulled will only allow the member to extend so far away in the first direction, col, 5, ll. 4 maintain a pre-determined geometry). With respect to claim 8, Eberlein discloses wherein the cavity is at least partially defined by opposed first side surfaces (see fig 6 below) that are spaced from each other along a second direction that is perpendicular to the first direction by a third distance, and the core defines opposed second side surfaces (see fig 6 below) that are spaced from each other along the second direction by a fourth distance that is substantially equal to the second distance (side surfaces are parallel to each other). With respect to claim 9, Eberlein discloses wherein the spring is one of a coil spring, a circular compression spring, and a solid compression member (fig 1, 3 is a solid compression member). With respect to claim 11, Eberlein discloses wherein the recess of the first end plate is coaxial with the second recess of the second end plate (fig 1). With respect to claim 1, Eberlein discloses wherein the first distance is between about 0.5 mm and about 10.0 mm (fig 8, shows the device compressing more than .5mm). With respect to claim 14, Eberlein discloses wherein the first end plate and the second end plate are made from PEEK (claim 5). With respect to claim 18, Eberlein discloses wherein the core defines a rear end, a front end that is spaced from the rear end along an insertion direction, and first and second side surfaces that extend between the front end and the rear end along at least a middle of the core that is midway between the front end and the rear end (see fig 6 below).


    PNG
    media_image1.png
    568
    657
    media_image1.png
    Greyscale

	With respect to claims 1, 5, 19 and 20, Eberlein discloses the claimed invention with the attachment members or walls being a flexible elastic member (fig 1, 4) to limit the movements of the implant, Eberlein does not disclose wherein the attachment members being formed of a rigid material that has a terminal end that slides along the core such that the terminal end and core are movable relative to one another.
	Kapitan discloses wherein attachment members or walls (fig 4B, 30) can be formed as either a flexible elastic member (paragraph 93) or a rigid material (paragraph 94 “rigid”) that has a terminal end that slides along the core such that the terminal end and core are movable relative to one another (paragraph 84, frictional engages but does not seal and paragraph 86, male member slides up and down) to limit the movements of the implant (paragraph 86).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the flexible elastic member of Eberlein with the attachment members being formed of a rigid material that has a terminal end that slides along the core such that the terminal end and core are movable relative to one another in view of Kapitan because the flexible elastic member and the attachment members being formed of a rigid material that has a terminal end that slides along the core such that the terminal end and core are movable relative to one another are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of limiting the movements of the implant.
With respect to claim 10, Eberlein in view of Kapitan discloses the claimed invention except for the spring having a stiffness between 7GPa and 30 GPa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spring having a stiffness between 7GPa and 30 GPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein et al. in view of Kapitan et al. as applied to claim 5 above, and further in view of Gerber et al. (US Pub 2005/0251260).
With respect to claim 12, Eberlein in view of Kapitan discloses the claimed invention except for at least one of the end plates including a radiopaque marker.
Gerber discloses end plates including a radiopaque marker (paragraph 172) to assist with the implantation of the disc (paragraph 172).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Eberlein in view of Kapitan to include end plates including a radiopaque marker in view of Gerber in order to assist with the implantation of the disc.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/2/2020, with respect to the U.S.C. 112 rejection of claims 5-14 and 18 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 5-14 and 18 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773 

/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773